Citation Nr: 1219006	
Decision Date: 05/30/12    Archive Date: 06/07/12	

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 30 percent for the residuals of a compression fracture of the body of C5 prior to January 12, 2006, and over 40 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2011).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The jusrisdiction is now with the Baltimore RO.

In a decision of April 2000, the Board granted a 30 percent evaluation for the Veteran's service-connected residuals of a compression fracture of the body of C5, but denied a rating in excess of 30 percent for that same disability.  The Veteran appealed the Board's April 2000 decision to the United States Court of Appeals for Veterans Claims (Court), which, in an Order of February 2001, vacated the Board's April 2000 decision, and, in so doing, remanded the Veteran's case to the Board for further development.  

Following a subsequent remand in September 2001, the Board, in a September 2003 decision, once again denied entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected disability of the cervical spine.  The Veteran appealed the Board's September 2003 decision to the Court, which, in an Order of October 2004, vacated the Board's decision, and, in so doing, remanded the case to the Board for further development.  

Following subsequent remands in February 2005 and November 2007, the Board, in a decision of April 2009, denied entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected residuals of a compression fracture of the body of C5 prior to January 13, 2006.  In that same decision, the Board granted a 40 percent evaluation for the Veteran's service-connected disability of the cervical spine, effective from January 13, 2006.  

In a Memorandum Decision of May 2011, the Court vacated only that portion of the Board's April 2009 decision which denied entitlement to an extraschedular evaluation.  In that same decision, the Court instructed the Board that, given the Veteran's argument that, as a result of his service-connected cervical spine disability, he was precluded from further employment as a welder, it must consider the Veteran's potential entitlement to a total disability rating based upon individual unemployability on an extraschedular basis.  Significantly, the Veteran did not appeal, and the Court left undisturbed, the 40 percent schedular evaluation currently in effect for the Veteran's service-connected residuals of a compression fracture of the body of C5.  The case is now, once more, before the Board for appellate review.  

The Board observes that, subsequent to the Board's decision in April 2009, and prior to the Memorandum Decision of the Court in May 2011, the Veteran and his accredited representative once again raised the issue of entitlement to an increased evaluation for the Veteran's service-connected cervical spine disability, as well as the issue of entitlement to service connection for a chronic disability of the lumbar spine.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time. 

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


REMAND


At the time of the aforementioned Memorandum Decision in May 2011, the Court noted that the Board had denied an extraschedular rating without addressing any of the evidence of record indicating interference with employment and unemployability, to wit, a November 2001 VA examination report noting that the Veteran had left his position as a welder due to neck pain; VA treatment records from July and December 2003 noting that the Veteran was trained as a welder but unemployed; a March 2007 examination report noting the Veteran's statement that he had stopped working as a welder due to neck pain and the examiner's opinion that the Veteran's physical condition limited his work performance; and a September 2008 VA examination report noting that the Veteran's flare-ups and decreased endurance affected his work as a welder.  

The Court further found that, while the VA Secretary, in his appellate brief, had determined that referral for an extraschedular rating was not warranted inasmuch as the Board had found that the schedular rating was adequate, any such finding still must be supported by an adequate statement of reasons or bases which explains why the schedular rating is adequate.  According to the Court, this necessarily included a discussion and assessment of whether a disability or its symptomatology was so severe that it prevented the Veteran from working, in addition to an explanation as to whether and why such interference with work was of the same degree and nature as contemplated by the schedular rating.  

Finally, the Court found that, while the Veteran, in a February 2009 letter, had argued that his potential entitlement to benefits should be referred to the Compensation and Pension Service for consideration of a total disability rating based upon individual unemployability under the provisions of 38 C.F.R. § 4.16(b), the Board had failed to address the Veteran's argument.  

The Board observes that, pursuant to applicable law and regulation, in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the earning capacity impairment due exclusively to the service-connected disability or disabilities, with the governing norm in such cases being whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  Moreover, regarding the issue of a total disability rating based upon individual unemployability, it is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are to be rated totally disabled.  Accordingly, rating boards are to submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who (as in this case) fail to meet the percentage standard set forth in 38 C.F.R. § 4.16(a) (2011).  It is noted that the total rating issue has not yet be subject to initial review by the RO as is required.

Finally, the Board observes that, in correspondence of April 2012, the Veteran's attorney requested that, prior to a final adjudication of his claims, the Veteran be afforded an additional VA examination in order to more accurately determine the current severity of his service-connected disability of the cervical spine, and the impact of that disability on his potential employability.  Significantly, the Veteran last underwent a VA examination for compensation purposes in December 2010, approximately one and one-half years ago.  Moreover, the Veteran's attorney has argued that, prior to any final adjudication of the Veteran's claim for benefits on an extraschedular basis, his case should be forwarded to the Director, Compensation and Pension Service, for appropriate consideration.  

In light of the aforementioned, and in deference to the request of the Veteran's attorney, the case is once again REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded a VA general medical examination, and, if deemed necessary, an additional orthopedic examination, in order to more accurately determine the current severity of his service-connected disability of the cervical spine, and the impact of that disability on his ability to engage in substantially gainful employment.  All pertinent functional impairments should be set out in detail.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to the Veteran's last known address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

The claims folder must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  In addition, the examiner(s) must specify in the report(s) that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by those Virtual VA records, if any.  

3.  The RO should then review the examination report(s) to ensure that they are in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report(s) are deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran's entire claims folder must then be furnished to the Director, Compensation and Pension Service, for consideration of the Veteran's potential entitlement to an extraschedular evaluation for the residuals of a compression fracture of the body of C5, as well as his potential entitlement to a total disability rating based upon individual unemployability on an extraschedular basis.  Included with the Veteran's claims file should be a full statement regarding the Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to a total disability rating based upon individual unemployability on an extraschedular basis.  

5.  The RO should then readjudicate the Veteran's claim for an extraschedular evaluation for the residuals of a compression fracture of the body of C5, as well as his claim for a total disability rating based upon individual unemployability due to service-connected disability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in January 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

